DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Applicant's submission filed on 3/23/2022 has been entered.
Claims 2, 7-8, 17-19, 22-23 had/have been canceled by applicant.
Claim 1 has been amended.
In summary, claims 1, 3-6, 9-16, 20-21, 24-25 are pending and examined in this office action.

AIA -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1, 3-5, 9-16, 20-21, 24-25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dotson et al (US 20110203012, published 8/18/2011, filed 1/21/2011), in view of Petolino et al (US patent 5602310, published 2/11/1997, filed 3/31/1994), and Sanchez-Fernandez et al (US 20150150160, filed 1/4/2013, priority date 1/6/2012). 
	Claim 1 is drawn to a method comprising steps of: 
(a) crossing an elite maize line with a different maize line having high microspore culture response to produce a hybrid maize line having elite performance characteristics and high microspore culture response; 
(b) isolating a maize microspore-derived, transformation-competent haploid embryo or maize microspore-derived, transformation-competent haploid callus tissue comprising a paternal haploid tissue genome from the hybrid maize line;
 (c) delivering a polynucleotide encoding a site-specific nuclease to the transformation-competent haploid embryo or callus tissue resulting in the double strand cleavage of the haploid genome of the embryo or callus tissue; and 
(d) confirming that the haploid embryo or callus tissue genome is modified by the encoded site-specific nuclease, wherein the site-specific nuclease's targeting specificity has been engineered to target the modified genomic sequence.   
For modifying a maize genome (preamble). 
Dependent claims: 
Claim 3: The transformation method is bombardment, or Agrobacterium mediated, etc. 
Claim 4: The site-specific nuclease is a Zinc Finger Nuclease, TALEN nuclease, meganuclease, or CRISPR nuclease. 
Claim 5 add a step of delivering a donor polynucleotide and stably integrating the donor polynucleotide in the modified haploid embryo or callus tissue genome.
Claim 9:  The confirming is by performing a PCR based assay, Southern blot assay, etc. 
Claims 10, 12 and 24 limit claims 1 and 5, further comprises 
(f) treating the haploid embryo or callus tissue (comprising gene modification and or stable integrated modification) with a chromosome doubling agent,
(g) producing dihaploid maize tissue, and 
(h) regenerating the dihaploid tissue into a dihaploid maize plant (comprising stably integrated donor DNA and the modification, claim 24).  
Claim 11 sets a limitation to claim 1, wherein the microspore-derived, transformation-competent haploid tissue is generated by a method comprising: 
harvesting microspore-containing tassels from maize;
incubating the tassels at a temperature of about 4-12° C.;
isolating microspore-containing anther from the tassels;
culturing anthers in anther culture medium to generate microspore-derived embryos; and,
culturing the microspore-derived haploid embryos in callus medium to thereby generate the microspore-derived, transformation-competent haploid callus tissue.
Claims 13-15: stably integrating the donor polynucleotide into a target region of the genome and confirming the integration, wherein the integrated polynucleotide is expressed within the haploid tissue, and imparts an agronomic trait. 
Claim 16 further comprises expressing the site-specific nuclease and introducing a mutation into the haploid genome of maize, and confirming the mutation. 
Claims 20-21, 25 are drawn to essentially the same method of producing dihaploid maize progeny comprising genetic modification by:
crossing the maize plant of claim 10, 12 and 24 with plants of a different parent maize line to produce F1 progeny plants;
selecting F1 progeny plants having the genome modification.  
	  
According to specification ([0008]), in a haploid cell there is only a single set of chromosomes.  
According to specification ([0026]), haploid cells generated from microspores, pollen, or sporophytic tissues are or comprise paternal haploid embryos. 
According to specification “Site-Specific Nuclease ([0175]) In embodiments, the methods and compositions described herein make use of one or more site-specific nucleases. The disclosed methods comprise delivering one or more polynucleotides encoding site-specific nucleases to transformation-competent haploid tissue derived from maize microspore. These site-specific nucleases can modify genomic DNA by cleaving the DNA or inducing DNA breaks, which can be double-stranded breaks or single-stranded breaks. Embodiments of site-specific nucleases include a TALEN, a meganuclease, a CRISPR-nuclease, or a Zinc Finger Nuclease”. 

Dotson et al teach a method of molecular breeding using the combination of specific endonuclease with plant expression and transformation element (abstract). 
Specifically, Dotson et al teach a method of modifying plant (the first plant is maize, [0027], [0064], example 9, [0178]) genome comprising
Crossing an elite line expressing endonuclease with an exotic/different line, to obtain F1 hybrid line having both the elite performance (expressing endonuclease) and the exotic characteristics in exotic allele ([0045]).  
Hybrid means a progeny from two genetically different/dissimilar lines ([0143]). 
Producing haploid cells, tissues and embryos by haploid induction, and producing double haploid cells, tissues and embryos by doubling agents, are routine method in the art (Dotson et al, [0091], [0132], [0133]).  Dotson et al teach that paternal haploid genome may be stably inherited, then doubled, to give the genetic equivalent of an inbred diploid progeny, and teach that haploid embryo is from either maternal or paternal origin ([0140]).  
Dotson et al teach that endonuclease is routinely used in site specific gene modification, for example, zinc finger nuclease is a site-specific endonuclease leading to double stranded DNA cleavage in the genome ([0068], [0071]-[0072], [0080]).  
Dotson et al teach that such embryos, seeds or cells can also be isolated and transformed or genetically modified by endonuclease ([0097]).  Dotson et al teach that callus (a type of embryo tissue), like embryo, can also be transformed and modified by endonuclease causing double stranded DNA cleavage in the genome (Example 3, [0158]).  
The method of transforming (delivering a polynucleotide to) haploid plant cell are routine method and taught in the art (also see “Response to arguments below). Dotson et al teach that haploid is a genotype just like di-haploid (most of plant cells are di-haploids) is a genotype ([0132]), and teach that transgene insertion or target site direct occur in the site of genotype ([0048], [0103]). Thus, at the very least, Dotson et al suggest to transform haploid cells.  
Dotson et al teach that delivering an endonuclease into plant cells is routinely used in site specific gene modification, for example, zinc finger nuclease is a site-specific endonuclease ([0071]-[0072]).  
Thus, both delivering a polynucleotide to haploid plant cell, and using endonuclease for genetic modification, are routine method in the art, as indicated by Dotson et al 
Given the embryo and callus of Dotson et al are transformed, they are more than transformation-competent.  
Dotson et al teach detecting/confirming endonuclease-mediated gene modification by PCR or other assays ([0010], [0039], [0102]).  
Dotson et al additionally teach the advantage of modifying haploid cell and genome being that the haploid cell is genetically stable (only one set), and that by doubling the modified haploid genome, the resultant normal double haploid cell is genetic homozygote (in gene modification) ([0133]). 
Thus, Dotson et al teach or suggest all of the limitations of claim 1 except do not explicitly teach that the different maize line is a line having high microspore culture response, and that the haploid embryo or haploid callus is maize microspore derived.  

Interpretation of “microspore-derived, transformation-competent haploid embryo or maize microspore-derived, transformation-competent haploid callus tissue”:
The specification does not define “having high microspore culture response”, however admits that different maize line having high microspore culture response is taught in prior art ([0090]).  
The specification does not define “microspore-derived”.  
Based on the context of the claim, the hybrid maize line (progeny) is produced (more specific than derived) from crossing mating of 2 parents, one of which has “high microspore culture response”.  
Thus, by BRI, any haploid embryo or callus isolated from the hybrid maize line (progeny) is “microspore-derived”.  If the embryo or callus is able to be transformed, it is “microspore-derived, transformation-competent haploid embryo or maize microspore-derived, transformation-competent haploid callus tissue”.  
Dotson et al do not explicitly teach that the different maize line is a line having high microspore culture response, and that the haploid embryo or haploid callus is maize microspore derived.  
However, Dotson et al teach that one parent (the different line) is a paternal/pollen ([0091]). Thus, Dotson et al suggest the limitation (in view of Petolino below).  
The specification does not define “having high microspore culture response”, however admits that different maize line having high microspore culture response is provided and taught in prior art (Petolino, US 5602310, [0090]).   
Petolino teaches successfully producing a maize line having high microspore/anther culture response (Tassels contain anther and microspore, col 12, lines 26-30).  In particular, the maize line demonstrated high response to microspore/anther culture (abstract; col 11, lines 55-60; col 12, whole column).  Petolino teaches that the maize lines having high levels of haploid formation from cultured anthers and microspores having elite performance characteristics (Example 1, col 12-13).
Petolino additionally teaches using such anther culture comprising high pollen contents to successfully obtain microspore-derived callus, embryo and plants, which (the callus, embryo and plants) are expected to be haploids (col 2, lines 37-50, col 10, lines 22-29).  
Thus, inherently, Dotson et al teach that pollen is derived from anther/microspore and has high microspore culture response, the progeny from such pollen, and the haploid embryo or callus isolated from thus progeny, are microspore derived.  
Additionally regarding step (c) of claim 1, the delivery of polynucleotide encoding site specific to haploid callus can be via breeding (as taught by Dotson et al) or via direct delivery. 
Sanchez-Fernandez et al teach a method of modifying plant genome including maize haploid cells in a site-specific manner (abstract, [0090], [0113], [0148], [0273]). Sanchez-Fernandez et al teach that the site-specific modification is carried out by using site specific nucleases Zinc-finger nuclease, meganuclease, or TALE-nuclease ([0013], [0094]-[0095]). Sanchez-Fernandez demonstrated success of achieving double-stranded DNA break in plant experiments ([0291]). 
 Thus, Sanchez-Fernandez et al teach directly delivering gene encoding site-specific nuclease to maize haploid and demonstrated success.  

Regarding dependent claims, the claimed methods of transformation, integration, confirmation thereof, site-specific nucleases, using flanking/homologous region, crossing-selecting F1 comprising modification and traits-backcrossing, are routine practice in the art, including in haploid plant cells and maize haploid cells. 
Nevertheless, Dotson et al teach that the site-specific endonuclease is introduced by bombardment, Agrobacterium mediated transformation, and so on ([0077]), the limitation of claim 3. 
Dotson et al teach that site-specific nuclease is zinc finger nuclease or Talen ([0073]), the limitation of claim 4. 
Dotson et al teach stable integration of the nuclease into the genome of plant cell ([0083]), the limitation of claim 5. 
Dotson et al teach detecting/confirming endonuclease-mediated gene modification by PCR or other assays ([0010], [0039], [0102]), the limitation of claim 9. 
Dotson et al teach treating the haploid tissue with a chromosome doubling agent ([0091]), producing dihaploid tissue, and regenerating the dihaploid tissue into a dihaploid plant ([0098], [0099], [0116], [0133]). 
Petolino teaches successfully regenerating haploid embryo and callus derived from microspores into plant (col 2, lines 51-87).  Thus, both Dotson et al and Petolino teach the limitation of claims 10, 12 and 24. 
Dotson et al teach stable integrating of the nuclease into the genome of plant cell ([0083]), and detecting/confirming endonuclease-mediated gene modification by PCR or other assays ([0010], [0039], [0102]), the limitation of claim 13. 
Dotson et al teach expressing donor gene of interest imparting agronomic traits ([0049]), limitation of claims 14-15. 
Dotson et al teach making site specific mutations and selecting (confirmed) mutants ([0024], [0162]-[0164]), the limitation of claim 16. 
Dotson et al teach crossing different dihaploid lines to produce F1 progeny, and selecting the F1 progenies comprising the site specific gene modification, and optionally backcrossing the F1 progeny ([0045], [0156]), the limitation of claims 20-21, 25.  
Petolino teaches detailed method of producing haploid maize lines comprising microspores.  Specifically, Petolino teaches harvesting tassels containing microspores from maize; maintaining/incubating the tassels at 8oC for 14 days; and take out the anthers (paternal tissue) from the tassels (col 12, lines 10-38); then culture the anthers to generate embryos, or continue the culture to generate callus (col 2, 3rd to 4th para). Please note the claim does not require specific “callus medium”, thus any medium leads to callus formation is callus medium.   
Petolino teaches that microspores and anthers comprise paternal/male gametophyte (col 2, 3rd para; col 10, 4th para).  
Thus, Petolino teaches all the limitations of claim 11.  
In addition, Petolino teaches successfully regenerating dihaploid plant tissues (from doubling of haploid tissues) to plants (col 3, 1st to 2nd para), support teaching claim 10, last step. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Dotson et al teach or suggest all of the claim limitations and the advantage of modifying haploid cell and genome (genetically stable, and the by doubling the resultant normal double haploid cell is genetic homozygote) by using site-specific nuclease causing double stranded DNA cleavage, except do not explicitly teach that the different maize line is a line having high microspore culture response, and that the haploid embryo or haploid callus is maize microspore derived;   
Petolino teaches successfully produces a maize line having high microspore/anther culture response, and teaches successfully obtaining microspore-derived haploid embryo and callus, and the advantage that microspore-derived haploid embryo and callus are expected to be haploid. Thus, Petolino teaches how to obtain haploid embryo or callus with high efficiency; in another word, Petolino teaches not only making the microspore-derived haploid embryo of Dotson et al, but also the advantage thereof. 
Sanchez-Fernandez et al teach and demonstrated directly delivering gene encoding site-specific nuclease to maize haploid.  
Thus, one ordinary skill in the art would have realized the advantage of site-specific modification of maize haploid embryo or callus (genetically stable, and the by doubling the resultant normal double haploid cell is genetic homozygote) as taught by Dotson et al, and been motivated to follow the method steps as taught by Dotson et al, and using the method of directly delivering gene encoding site-specific nuclease to maize haploid causing double stranded DNA cleavage as taught and demonstrated by Sanchez-Fernandez et al, to achieve the expected results.  
One of ordinary skill in the art also would have realized that Petolino teaches making the exact microspore-derived haploid embryo of Dotson et al and the advantage thereof (microspore-derived embryo and callus being expected to be haploid embryo and callus), particularly in maize lines having high microspore responses, and been motivated to obtain and use such haploid embryo and callus with high efficiency as taught in details by Petolino, and use such haploid embryo and callus in the method of Dotson et al.  
Given that microspore-derived embryo and callus in maize lines having high microspore responses are expected to be haploids and Petolino teach and demonstrated obtaining haploid embryo and callus from microspore culture, and given that modifying haploid genome by breeding (taught by Dotson et al) or by direct transformation (taught by Sanchez-Fernandez et al) is routine practice in the art, one ordinary skill in the art would have expected the success of obtaining haploid embryo and callus having site-specific gene modifications. Again, both delivering a polynucleotide to haploid plant cell, and using endonuclease for genetic modification, are routine method in the art. Sanchez-Fernandez et al teach and demonstrated directly delivering gene encoding site-specific nuclease to maize haploid.  
Therefore, the invention would have been obvious to one ordinary skill in the art.  

	
Claim 6 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dotson et al in view of Petolino and Sanchez-Fernandez et al, as applied to claims 1 and 5 above, and further in view of Trolinder et al (US 20100218281, published 8/26/2010, filed 6/9/2008).  
Claims 1 and 5 have been analyzed above.  
Claim 6 limits claim he donor polynucleotide comprises one or two domains at least 85% identical to a sequence in the genomic DNA target region of the haploid embryo or callus tissue genome.
Dotson et al in view of Petolino and Sanchez-Fernandez et al teach claims 1 and 5 as analyzed above. 
Dotson et al additionally teach that the construct (donor polynucleotide) comprising one or two sequences flanking the target sequence (in genomic DNA) that displays high level of sequence similarity, allowing for homologous recombination to occur ([0037]), but do not explicitly teach each domain is at least 85% identical to a sequence in the genomic DNA. 
In view of Trolinder et al, in the flanking sequence flanking the donor construct and the plant genomic DNA, the donor sequence has at least 85% to 100% sequence identity for the transformation to occur ([0031]). 
Thus, one ordinary skill in the art would have known that the flanking regions in the art including the flanking regions of the Dotson et al have at least 85% sequence identity between the donor sequence and the sequence of plant genomic DNA, as taught by Trolinder et al, and been motivated to do exactly as taught by Trolinder et al in the method of Dotson, to make the donor construct comprising such sequence(s) for the homologous recombination and transformation to successfully occur, and expect the same success as Dotson et al and Trolinder et al did.  
Therefore, claim 6 would have been obvious to one ordinary skill in the art.  

Response to Arguments
Applicant argues that Dotson does not teach the claims, particularly citing [0091], [0132]-[0133], and [0140] of Dotson, and specifically argues that Paragraph [0091] from Dotson describes tissue/development specific promoters for use in the development of pollen haploid material. As further provided in paragraph [0091] of Dotson the development of haploid material using the tissue/development specific promoters would result in "pollen expressed endonuclease that can cut in one or more sites in the male gamete genome to disable fertilization".  
Applicant also argues that Zhao et al and Fennell et al do not cure Dotson and do not provide motivation to combine the teachings.  
The arguments are fully considered but not deemed persuasive. 
Contradicting to the argument by applicant, in [0091] of Dotson, to disable fertilization is just “another aspect of this technology”, which means that the technology can disable fertilization but is not limited to that.  The technology is “useful to control gamete development and essentially create haploid material (akin to haploid induction in a DH plant)” ([0091] of Dotson.  
Please note that Zhao et al and Fennell et al were not cited in the previous and instant office actions.  Applicant ignored the teachings of Petolino and Sanchez-Fernandez et al.  
Petolino teaches successfully producing a maize line having high microspore/anther culture response (Tassels contain anther and microspore, col 12, lines 26-30). In particular, the maize line demonstrated high response to microspore/anther culture (abstract; col 11, lines 55-60; col 12, whole column). Petolino teaches that the maize lines having high levels of haploid formation from cultured anthers and microspores having elite performance characteristics (Example 1, col 12-13). Petolino additionally teaches using such anther culture comprising high pollen contents to successfully obtain microspore-derived callus, embryo and plants, which (the callus, embryo and plants) are expected to be haploids (col 2, lines 37-50, col 10, lines 22-29).
Thus, in view of Petolino, Dotson et al teach that pollen is derived from anther/microspore and has high microspore culture response, the progeny from such pollen, and the haploid embryo or callus isolated from thus progeny, are microspore derives.
In addition, in examples 1-3 of Petolino, Petolino uses anther comprising microspore (comprising paternal genome).  The haploid embryo in example 3 is using the anther of example 1 thus comprises the paternal genome.  Thus, Petolino demonstrated the teaching to claim limitation of “maize microspore-derived, transformation-competent haploid embryo or maize microspore-derived, transformation-competent haploid callus tissue comprising a paternal haploid tissue genome from the hybrid maize line”.  In fact, in Instant example 1 ([0256]), applicant also uses anther for Generation of Microspore-Derived Haploid Callus.   
In addition, Sanchez-Fernandez et al teach and demonstrated directly delivering gene encoding site-specific nuclease to maize haploid causing double stranded DNA cleavage.  
In this case, the claimed methods of transformation, integration, confirmation thereof, site-specific nucleases, using flanking/homologous region, crossing-selecting Fl comprising modification and traits-backcrossing, are routine practice in the art, including in haploid plant cells and maize haploid cells. Dotson et al teach and suggest all claim limitations including suggest applying the method to paternal haploid tissue.  Petolino teaches the detailed method of making such tissue. In addition, Sanchez-Fernandez et al teach and demonstrated directly delivering gene encoding site-specific nuclease to maize haploid causing double stranded DNA cleavage.  

	Regarding the argument about the rejection to dependent claim 6, as analyzed above, the amended claims 1 and 5 stand rejected. Thus, the argument is not deemed persuasive. 


Conclusion 
No claim is allowed.   

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662